51 F.3d 278
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellant,v.William T. HIGGS, Appellee.
No. 94-3297WA
United States Court of Appeals,Eighth Circuit.
Submitted:  March 15, 1995Filed:  April 11, 1995

Appeal from the United States District Court for the Western District of Arkansas.
W.D.Ark.
VACATED AND REMANDED.
Before McMILLIAN, FAGG, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
After William T. Higgs was convicted of bank fraud and money laundering, the district court declined to sentence Higgs on the money laundering conviction.  On appeal, we held the district court committed error in failing to sentence Higgs for money laundering under U.S.S.G. Sec. 2S1.1 and remanded for resentencing.  See United States v. Morris, 18 F.3d 562, 569-70 (8th Cir. 1994).  In the meantime, Higgs served the sentence imposed by the district court.  On resentencing the district court departed downward from the guidelines range of 33-41 months because Higgs had served his impermissibly shortened original sentence, had a job, and displayed a positive attitude.  On appeal, the Government contends the district court committed error in departing downward.  We agree.  We reject the district court's conclusion that Higgs's circumstances justify a downward departure.  We thus vacate Higgs's sentence and remand for resentencing within the applicable guidelines range.